Citation Nr: 0000799	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-00 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral ulnar 
neuropathy with numbness of fingers and toes as a result of 
exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Denver, Colorado Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 1999 the RO granted service connection for PTSD 
and assigned a 50 percent evaluation and found new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  No notice of disagreement has been submitted as to 
those matters and they are not currently before the Board.


FINDING OF FACT

There is no evidence of record which demonstrates that the 
veteran had peripheral neuropathy in service or that tends to 
show that the veteran's currently diagnosed bilateral ulnar 
neuropathy with numbness of fingers and toes is related to 
his military service, including any exposure to herbicide 
agents in service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for peripheral neuropathy.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records were negative for complaints of, 
or treatment for, a neurological disorder and the veteran 
denied a history of neuritis on his August 1967 separation 
examination.

VA clinical records from July 1990 show no neurological 
complaints or findings.  VA Agent Orange protocol examination 
records from January 1992 show that the veteran reported 
numbness in his small finger and a 6 to 7 year history of 
pain in his elbows.  No neuropathy was diagnosed.

Private treatment records show that the veteran underwent 
electromyography (EMG) and nerve conduction testing in April 
1995.  The report noted a history of pain in the elbows and 
wrist with numbness of the hands, and that the veteran's job 
involved road maintenance with a great deal of shovel work.  
It was also noted that the veteran had a strain of both 
elbows using a post pulling machine in February 1994.  The 
impression was bilateral ulnar neuropathy at the elbow, more 
severe on the right; left median neuropathy (carpal tunnel 
syndrome); remainder of the electromyogram and nerve 
conduction study normal.

The veteran provided a November 1995 statement in support of 
his claim in which he described working on, and being a 
passenger in, helicopters which he assumed had Agent Orange 
residue on them.  

On VA examination in December 1996 it was noted that the 
veteran had retired approximately two and half years prior 
due to aggravated arthritis of the elbow.  The veteran 
reported a 20 year history of numbness of the hands, with 
increasing symptomatology over the last several years 
including tingling and burning sensations of the hands and 
elbows bilaterally.  He also reported an episode of his toes 
turning black and his toenails falling off several years 
prior.  This condition resolved after a couple of years.  He 
reported decreased strength, but no temperature changes in 
his hands.  He denied any significant numbness in his feet 
although they were cold most of the time.  He was able to 
walk in the dark and did not have any significant clumsiness 
or incoordination.

Physical examination revealed bilateral ulnar neuropathy, 
confirmed by EMG and nerve conduction testing on the right 
side.  The left side was not tested.  Findings of numbness 
and essentially appropriate distribution were seen on 
physical examination.  The veteran did not have motor 
weakness attributable to ulnar neuropathy and was tender over 
the ulnar nerves bilaterally.  There was no evidence of 
diffuse peripheral neuropathy.

The veteran was afforded a hearing at the RO in September 
1998.  He testified that he served in Vietnam, where he was 
rotary turbine mechanic, beginning in January 1967.  
Transcript p. 1.  The veteran contended that he was exposed 
to Agent Orange through his service on helicopters which 
returned from areas where herbicides were being used.  His 
work required him to climb all over them and he was not 
afforded any protective clothing.  Tr. at pp. 2, 3.  With 
regard to manifestations of peripheral neuropathy the veteran 
testified that he had feelings like numbness and tingling a 
long time ago, although it was too far back to remember.  Tr. 
at p. 4.  The veteran testified that current manifestations 
included numbness, tingling, lack of strength and forearm 
pain in the upper extremities and poor circulation and 
numbness of the feet. Tr. at pp. 5, 6.  He recalled that one 
of his physicians had recently told him that he had subacute 
peripheral neuropathy.  Tr. at p. 7.  Finally, he testified 
that he had felt the numbness in fingers and toes for a long 
time, and that the incident with his feet took place 
approximately 25 years ago.  Tr. at p. 8.

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era and 
has a disability listed in 38 C.F.R. § 3.309(e).  38 C.F.R. § 
3.307(a)(6)(iii).  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases listed in 38 C.F.R. § 3.309 include 
peripheral neuropathy.  The diseases shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military service.  
38 C.F.R. §§ 3.307, 3.309.  

Note 2 at the end of 38 C.F.R. § 3.309 states that for the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  

Initially, the Board notes that the veteran's period of 
active duty included a tour of duty in Vietnam during the 
Vietnam era.  In the present case, however, the first 
diagnosis of peripheral neuropathy was many years after the 
last possible herbicide exposure and the peripheral 
neuropathy did not resolve within two years of the date of 
onset.  The regulations are clear that presumptive service 
connection is provided for acute and subacute peripheral 
neuropathy only under the circumstances described in 
38 C.F.R. § 3.309, Note 2, therefore presumptive service 
connection is not appropriate in this case.

The veteran provided a November 1995 statement in support of 
his claim in which he described working on, and being a 
passenger in, helicopters which he assumed had Agent Orange 
residue on them.  

The provisions for presumptive service connection 
notwithstanding, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of actual direct 
causation under 38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. 
§ 3.303(d).  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Although this holding pertained to compensation due 
to exposure to ionizing radiation, the Board finds that this 
judicial construction is equally applicable when the issue 
involves compensation due to exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing Combee, 
supra; Cosman v. Principi, 3 Vet. App. 503, 505 (1992)).

To support direct service connection of peripheral neuropathy 
due to herbicide exposure competent medical evidence is 
needed to provide an etiological link between the veteran's 
neurological disorder and service or exposure to herbicide 
agents.  Upon review of the record, the current medical 
evidence does not suggest any relationship between any 
present neurological disorder and service or exposure to 
herbicide agents.  The only etiology suggested by the record 
is the veteran's post-service employment in the field of road 
maintenance.  Because the medical evidence does not establish 
a nexus between active service and the current disability, 
the claim is not well-grounded.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).  

The Board notes the veteran's belief that his neurological 
disorder was caused by exposure to Agent Orange, however his 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for bilateral ulnar 
neuropathy with numbness of fingers and toes as a result of 
exposure to herbicides is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

